Motion to require the attorney for respondents to return to the attorney for the appellant the original ease on appeal granted, with $10 costs. This is a rule VII appeal and the practice of this court requires that the party served with the original case on appeal “shall return the same with his amendments ” to the attorney for appellant. If a respondent believes that such case is incomplete or inaccurate, he should so state and indicate by amendments or otherwise its defects. It must then be settled in the court below. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.